DETAILED ACTION
RESPONSE TO AMENDMENT
The amendment and response filed 3-17-2022 have been entered into the record.  Claims 2-13, 15, 17-18, 23-26, 34, 36 and 38-45 have been cancelled.  Claims 1, 14, 16, 19-22, 27-33, 35, 37, and 46-49 are pending.  Claims 1, 14, 16, 19-22, 27-29, 35, and 47-49 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Claims filed 3-17-2022 not in compliance with 37 CFR 1.121
The claim identifiers for claims 30-33, 37 and 46 are incorrect.  The identifier should indicate that these claims are withdrawn.  Correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims  30-33, 37 and 46 drawn to an invention nonelected without traverse in the response filed on 5-11-2021.  

Rejections Withdrawn
Any rejection not maintained herein is withdrawn in view of Applicant’s amendment.

New Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 16, the claim recites constant domain sequences of the TCR of claim 1, however claim 1 does not recite a constant domain.  It is suggested that the alpha and beta chain variable domains appropriately “further comprise” the  TRAC or TRBC1 or TRBC2 constant domain sequences.

Claim 48 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim broadens the scope of claims 1 and 21 from which 48 depends because claim 48 allows for additional variation in excess of the 90% set forth for SEQ ID NO:12 and 15 in claim 1.  This is because the listed sequences 32, 33 and 35-40 are much longer.  As such, more variability is permitted in SEQ ID NO:12 and 15.  Thus, while the definition of the ImmTACs1-4 set forth narrows in one aspect by defining more sequence, it broadens in the sense that more variability is permitted in the base sequences of 7, 12, 15 and 18 encompassed by the language of claims 1 and 21.  In particular  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Applicant should note the prior written description rejection in redrafting the claims in an independent format.

Status of Claims
Claim 1, 14, 19, 20, 21, 22, 27, 28, 29, 35, 47, 49 and 49 are allowable.  Claims 16 and 48 are rejected.  Claims 30-33, 37 and 46 are withdrawn from consideration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Patricia Duffy/Primary Examiner, Art Unit 1645